Citation Nr: 1641452	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-25 022A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of an insect bite to the left groin (claimed as a knot on the leg).

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

6.  Entitlement to service connection for lumps on the chest and on the side (also claimed as a left lung condition).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the United States Army Reserve from October 1981 to March 1982, with additional service in the Army National Guard during the periods of July 1981 to October 1981 and March 1982 to July 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

Over the course of the appeal, evidentiary development has revealed psychiatric diagnoses of anxiety and depression.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety.

The issues of service connection for a right knee condition, an acquired psychiatric disorder, to include PTSD, depression and anxiety and lumps on the chest and on the side (also claimed as a left lung condition) are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal regarding a rating in excess of 10 percent for tinnitus.

2.  The Veteran has left ear hearing loss which is causally related to service.

3.  A right ear hearing loss disability has not been shown during the pendency of the appeal.

4.  Residuals of an insect bite to the left groin (claimed as a knot on the leg) have not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal regarding entitlement to a rating in excess of 10 percent for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  The criteria for service connection for residuals of an insect bite to the left groin (claimed as a knot on the leg) have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2010 and November 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are VA medical records.

The Veteran was also afforded VA examinations in January 2011 in connection with his claims for bilateral hearing loss and residuals of an insect bite to the left groin.  The Board notes that the January 2011 VA audiology examination report is found to be adequate for the right ear claim and inadequate for the left ear claim.  The opinion is adequate to determine if the Veteran has a current hearing loss disability, however, it is not adequate to determine etiology, as will be discussed below.  Thus, with regard to the right ear claim, the report is determinative since no hearing loss condition was found and with regard to the left ear claim, the report is found inadequate to decide the etiology of the condition.  Given the dispositions reached below, the Veteran is no prejudiced by the adjudication of his claims at this time.  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.

The Veteran was also afforded a hearing before the Board in July 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ accurately noted the nature of the claims and asked the Veteran questions to clarify his contentions regarding those claims.  Moreover, pursuant to the Veteran's testimony, the Board has remanded several of the Veteran's claims for additional development, including obtaining additional medical records.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, no further action pursuant to Bryant is necessary.

The Board acknowledges that it is remanding some matters in order to obtain additional records.  However, given the current evidence of record and the absence of indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the claims addressed herein.

II.  Analysis

Withdrawn Claim

During the July 2015 Board hearing, the Veteran unequivocally expressed his intent to withdraw his appeal regarding a rating for tinnitus in excess of 10 percent.  Thus, as there are no allegations of error of fact or law for appellate consideration on this claim, the Board does not have jurisdiction to consider an appeal in the matter.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue and it is dismissed.

Service Connection

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  The Board notes that ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Ear Hearing Loss

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has left ear hearing loss.  38 C.F.R. § 3.385.  He underwent a January 2011 VA examination, in which the examiner found left ear readings for frequencies of 2000, 3000 and 4000 Hertz, were noted as 40, 40 and 50 decibels, respectively.   Thus, the current disability criterion is met.

Next, the Veteran's service treatment records do not show that he complained of or was treated for left ear hearing loss during his period of ACDUTRA.  However, the Veteran testified in the July 2015 Board hearing that he worked with and inside howitzer cannons, including being inside the howitzer as it was being fired many times.  Further, he reports his only hearing protection was from cotton earplugs and he was not exposed to loud noises after service.  In addition, his DD-214 reflects that his military occupational specialty (MOS) was as a cannon crewman, which is consistent with hazardous noise exposure from large guns like howitzers.  Given the Veteran's statements and his MOS as a cannon crewman, the Board finds the Veteran's report of noise exposure is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise during his ACDUTRA period and the in-service incurrence criterion is met.

The only remaining question is whether the Veteran's left ear disability is related to service.  He underwent a January 2011 VA examination for his hearing loss claim.  The examiner indicates that the Veteran's service treatment records documented hearing within normal limits upon enlistment in July 1981 and no other audiometric information for the active duty service period were found.  The examiner reports it could not be determined without resorting to speculation if the Veteran's current hearing loss "is related to noise exposure in service" during his active duty period.  The Board finds the examiner's opinion in this regard is of little probative value for deciding the claim.  While the examiner was correct that the enlistment examination testing showed hearing within normal limits, discussion of the March 1986 audiometric testing which demonstrated left ear hearing loss and the Veteran's MOS in relation to noise exposure are not present. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The March 1986 report occurred only several years after the Veteran's ACDUTRA period, while he remained in the Army Reserves.  Further, it indicated left ear audiometric readings at frequencies of 3000, 4000 and 5000 Hertz, were 38, 45 and 36 decibels respectively.  Under VA law, this constitutes hearing loss. 38 C.F.R. 
§ 3.385.  The January 2011 VA examiner made no mention of these readings or the close proximity of the tests to the Veteran's active duty service.

Given the evidence set forth above, including the Veteran's MOS of cannon crewman, his credible testimony regarding in-service noise exposure, as well as the March 1986 VA report demonstrating left ear hearing loss, the Board finds the evidence of a relationship between the Veteran's current disability and his active service at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that his left ear hearing loss disability is related to his active service, and service connection for left ear hearing loss is therefore warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ear Hearing Loss

As noted above, the Board determined the Veteran was exposed to hazardous noise in service due to his MOS as a cannon crewman, as well as his credible lay statements.  However, no current right ear disability has been found under 38 C.F.R. 
§ 3.385 during his service in the Army Reserves or during the period on appeal, including the January 2011 VA examination.

The January 2011 VA examiner found the right ear thresholds for the Veteran at frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, were 10, 10, 10, 20 and 15 decibels, respectively.  Further, the speech recognition score for the right ear using the Maryland CNC Test was 94 percent.  38 C.F.R. § 3.385 (2015).  Additionally, the above mentioned March 1986 VA report also indicated normal hearing for the right ear.

Thus, no current disability is found.  Where, as here, the probative evidence indicates that the Veteran does not have a current disability at any point during the appeal period, the claim for service connection must be denied.  38 C.F.R. § 3.303.

As discussed above, the Board notes that while the January 2011 VA examination report was found inadequate as to etiology, it is adequate to determine if a current disability exists.  Thus, it is supportive that there is no right ear hearing loss disability during the period on appeal.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ear disability.  As such, the benefit of the doubt doctrine is not applicable, and his claim must be denied. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Residuals of an Insect Bite to the Left Groin (claimed as a knot on the leg).

The Veteran is seeking service connection for residuals of an insect bite he sustained to his left groin area during his service in the Army Reserve.  He indicated in the July 2015 Board hearing that it was a spider bite which caused the injury.  He reported that he was crawling through a field when he eventually felt a stinging sensation.  He reported getting weaker and eventually being taken away in a helicopter before waking up in a hospital.  The left groin area was noted as swollen and red.  Thereafter, he had to remain in the hospital for 2-3 days.

A June 1983 service treatment record confirms the Veteran's account of being bitten by a spider.  The record indicates that the Veteran was working in the area of his howitzer when he felt a sudden stinging in his groin area.  After inspecting his groin area, he began to notice swelling and was transported to Ft. Polk Hospital.  The Board notes the injury occurred during the Veteran's service in the Army Reserves, during a period of inactive duty training (INACDUTRA). 38 C.F.R. § 3.6(a), (c), (d).

Subsequent to the June 1983 record, no complaints, diagnoses, or treatment for the spider bite, with residuals to the groin area, are present.

The Veteran was afforded a January 2011 VA examination.  The examiner reports there is no scar or tender adenopathy found upon examination, as well as no skin breakdown or reports of pain.  The examiner notes the spider bite and subsequent treatment, but also reports there is no scar, knot, or tender adenopathy.  The examiner added because there is no current knot, it cannot be related to any trauma suffered in service.  While the examiner mistakenly refers to the spider bite as occurring in 1982 instead of 1983, the report remains adequate to decide the claim.

Thus, no current disability for an left groin area disorder is found.  The January 2011 VA examiner reports no disability was found and there is no other evidence in the claims file indicating the Veteran has a current disorder of the left groin area due to a spider bite.  The January 2011 VA examiner's opinion constitutes the most persuasive medical evidence with respect to whether the Veteran has a current disability.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current disorder of the left groin area as a result of the in-service spider bite.  The claim must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disorder of the left groin area as a result of a spider bite.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The issue of entitlement to a rating in excess of 10 percent for tinnitus, is dismissed.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for residuals of an insect bite to the left groin (claimed as a knot on the leg) is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims of  entitlement to service connection for a right knee condition, an acquired psychiatric disorder, to include PTSD, depression and anxiety and lumps on the chest and on the side (also claimed as a left lung condition).

Right Knee Disability

The Veteran is seeking service connection for a right knee disability.  The Veteran contends in the July 2015 Board hearing that he was exiting a howitzer when he hit his right knee, causing pain and swelling.  He reports the field medic gave him an ice pack.  He further indicates that later, he was performing combat training when he fell into a trap, similar to a covered hole, injuring his right knee.  He notes he was given a pull-up brace thereafter.

The Veteran also notes in the July 2015 hearing that his current right knee treatment is through the VA and that the VA performed X-rays and provided him with a TENS unit.   Given the Veteran's July 2015 testimony, relevant, outstanding VA treatment records related to his right knee might be available.  Additional development in this regard is warranted. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

An Acquired Psychiatric Disorder, to include PTSD, Depression and Anxiety

With regards to the Veteran's claim for a psychiatric disorder, in an October 2010 statement, the Veteran indicates he has panic attacks, loss of memory, crying spells and intrusive thoughts.  He notes the loud cannon sounds he was exposed to in service took a major toll on him and he hears the impact of the cannons in his sleep.  Additionally, he indicates in the July 2015 Board hearing that he has ongoing sleeping problems, wanders off occasionally, cries and experiences anger.  In addition, a June 2011 VA treatment record indicates the Veteran was found positive for PTSD.  Further, April 2013 and August 2013 VA treatment records note symptoms of depression and anxiety.

The Board notes that the Veteran has alleged that he has psychiatric symptoms that may be related to service.  As he has not yet been afforded a VA examination to determine the nature and etiology of any psychiatric symptoms, such an examination should be obtained on remand. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Lumps on the Chest and Side (also claimed as a Left Lung Condition)

The Veteran contends in a June 2011 statement that the lumps on his chest and on his left side comes from the type of gas he was exposed to in service.  Further, he states in the July 2015 Board hearing that the recurring lumps on his chest are related to the in-service spider bite from June 1983.  He reports that after being bitten during training, the medic told him he would experience different reactions.  He further reports that the ongoing fatty lumps have caused breathing problems.

A June 1983 service treatment record confirms the Veteran's account of being bitten by a spider.  The record indicates that the Veteran was working in the area of his howitzer when he felt a sudden stinging in his groin area.  After inspecting his groin area, he began to notice swelling and was transported to Fort Polk Hospital.  The emergency care treatment records from Fort Polk Hospital after the Veteran was bitten, have been obtained.

The Board notes the Veteran has received treatment for recurring lumps in his left chest area.  A June 2011 VA treatment record notes lumps under the skin of the chest wall, which the Veteran reports having since service.  A February 2013 VA treatment record indicates a lipoma on the anterior of the chest wall and a July 2013 VA treatment record similarly indicates the Veteran has a swollen lump on his chest.

As the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his current condition involving recurring lumps on his chest, such an examination should be scheduled on remand. McLendon at 83.  In addition, any outstanding hospital records from the June 1983 treatment at Fort Polk Hospital should also be requested upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA treatment records from the New Orleans VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2014.  Associate those documents with the claims file.

2. Obtain any outstanding treatment records from the Army hospital located at Fort Polk Louisiana from June 1983.  If it is determined these records are unavailable, the Veteran should be notified.

3. Thereafter, schedule the Veteran for a VA examination conducted by a VA psychiatrist or psychologist, to determine the nature and etiology of his claimed psychiatric disorder.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should then respond to the following:

(a) Identify the Veteran's current psychiatric diagnoses.

(b) For each current psychiatric diagnosis identified, is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's period of ACDUTRA service, from October 1981 to March 1982.

If a current psychiatric diagnosis identified is not related to the Veteran's period of ACDUTRA, then the examiner must explain why this is so.

(c) If PTSD is diagnosed, please identify the specific stressor(s) that support that diagnosis.  Also, please indicate whether the stressor involved fear of hostile military or terrorist activity and whether his symptoms are related to the claimed stressor.

The examiner must specifically acknowledge and discuss the Veteran's reports of experiencing psychiatric problems since service and also the mental health VA treatment records.

The examiner must provide a complete medical rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the condition involving recurrent lumps on his chest.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail. The examiner should then respond to the following:

(a) Please identify all current conditions related to recurring lumps on the Veteran's chest.

(b) For each such condition diagnosed during the examination, is it at least as likely as not (a 50 percent or greater probability) that the condition is etiologically related to the Veteran's period of service.  Please explain why or why not.

Please specifically acknowledge and discuss the Veteran's contentions, including: the lumps on his chest related to in-service exposure to gas; the relationship between the lumps on his chest and his documented in-service spider bite; and the relationship between the lumps on his chest and his reported breathing problems.

The examination report must include a complete rationale for all opinions expressed.

5. After completion of the above and any additional development deemed necessary, the AOJ should again review the record.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


